In a negligence action to recover damages for personal injuries and loss of services, plaintiffs appeal from an order of the Supreme Court, Queens County, dated February 23, 1971, which denied their motion for a general preference. Order reversed, without costs, and motion granted. In our opinion, under the circumstances of this ease, considering the nature and extent of the injuries claimed to have resulted from the accident, “the disability was sufficient to warrant a possible evaluation in excess of the jurisdiction of the Civil Court of the City of New York and a general preference should have been granted ” (Phillips v. Beechcraft Apts., Section No. 1 Corp., 36 A D 2d 729). *865Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.